


Exhibit No. 10.5.7


2015 GRANT


PDC Energy, Inc.
Amended and Restated 2010 Long-Term Equity Compensation Plan


Key Employee Restricted Stock Unit Agreement


January __, 2015
Key Employee Name
Address 1
Address 2




Dear _______:
We are pleased to inform you that PDC Energy, Inc. (the “Company”) made the
following award of restricted stock units to you (the “Restricted Stock Units”)
pursuant to the Company’s Amended and Restated 2010 Long-Term Equity
Compensation Plan (the “Plan”). The grant is subject to and governed by the Plan
generally, and all capitalized terms not defined herein shall have the meanings
given to such terms in the Plan.
Notice of Restricted Stock Unit Award
Grant Date
[GRANT DATE]
 
Number of Restricted Stock Units
__________.
 
Vesting Schedule
Except as set forth below, the Restricted Stock Units will vest in accordance
with the following schedule, provided you remain in the continuous employment of
the Company or its Subsidiaries from the Grant Date to the applicable “Scheduled
Vesting Date” set forth below:
Number of RSUs Vested
Scheduled Vesting Date
 
 
 
 
 
 
 
 
The Administrator shall determine in its discretion whether and when your
continuous employment with the Company or its Affiliates has ended (including as
a result of any leave of absence).
 
 
 





--------------------------------------------------------------------------------




Special Vesting Events
Certain Terminations of Continuous Employment
 
 
In the event of the termination of your continuous employment due to death or
Disability, or pursuant to a Committee-approved retirement in accordance with
any then-existing retirement policy adopted by the Committee under the Plan, any
non-vested Restricted Stock Units will vest as of your date of termination. You
will also receive any accelerated vesting to which you may be entitled under any
other applicable agreement you have with the Company or its Affiliates or in any
Company sponsored severance plan in which you are a participant.
 
 
Change in Control
 
 
In the event of a “Change in Control” (as defined in the Plan) while you are in
the continuous employment of the Company or its Affiliates, any non-vested
Restricted Stock Units will vest in full.
Payment
The Company shall issue to you one share of Common Stock for each Restricted
Stock Unit that vests hereunder, with the delivery of such Common Stock to occur
upon the first of: (i) the Scheduled Vesting Date of such Restricted Stock
Units, (ii) your “Separation from Service” (as defined in the Plan), or (ii) a
Change in Control (the “Applicable Payment Event”). Notwithstanding the
foregoing, if and only if (i) the Restricted Stock Units provided hereunder are
non-qualified deferred compensation subject to Code Section 409A, (ii) you are a
“specified employee” as defined for purposes of Code Section 409A, and (iii)
distribution would otherwise be made on the date of the your Separation from
Service, then distribution shall be delayed until the sooner of (x) the date
that is 6 months and one day following the date of such Separation from Service,
(y) your death, or (z) such sooner date as may be permitted under Code Section
409A.
Dividend Equivalent Right
Restricted Stock Units shall have related dividend equivalent rights, which
shall entitle you to receive an additional amount in cash in respect of your
vested Restricted Stock Units equal to the value of all dividends and
distributions made between the Grant Date and the payment date with respect to a
number of shares of Common Stock equal to the number of Restricted Stock Units
paid on such date (the “Dividend Equivalent Amounts”). The Dividend Equivalent
Amounts shall be accumulated and paid at the same time as the vested Restricted
Stock Units to which they relate. In the event the related Restricted Stock
Units are forfeited, the accumulated Dividends Equivalent Amounts will also be
forfeited.
Stockholder Rights
You have no stockholder rights with respect to the Restricted Stock Units.
Other Terms and Conditions
Are set forth in the accompanying Restricted Stock Unit Grant Terms and
Conditions and the Plan.

By your online acceptance, you and the Company agree that the Restricted Stock
Units granted hereby are granted under and governed by the terms and conditions
of the Plan and of this Key Employee Restricted Stock Unit Agreement (including
this Notice of Restricted Stock Unit Award and the accompanying Restricted Stock
Unit Terms and Conditions) (the “Grant Documents”). You hereby represent and
acknowledge that




--------------------------------------------------------------------------------




you been provided the opportunity to review the Plan and the Grant Documents in
their entirety, and you hereby agree to accept as binding, conclusive, and final
all decisions or interpretations of the Company’s Compensation Committee (the
“Committee”) upon any questions relating to the Plan and the Grant Documents.


PDC ENERGY, INC.
John DeLawder, V.P. Human Resources and Administration
If you have any questions concerning the Grant Documents please contact the
General Counsel’s Office




